Exhibit 3.1 AMENDED& RESTATED BYLAWS OF CYPRESS SEMICONDUCTOR CORPORATION Effective June 15, 2016 TABLE OF CONTENTS ARTICLE I – CORPORATE OFFICES 1 Registered Office 1 Other Offices 1 ARTICLE II – MEETINGS OF STOCKHOLDERS 1 Place of Meetings 1 Annual Meetings 1 Special Meeting 1 Notice of Stockholders’ Meetings 1 Manner of Giving Notice: Affidavit of Notice 2 Quorum 2 Adjourned Meeting; Notice 2 Conduct of Business 2 Voting 3 Waiver of Notice 3 Stockholder Action by Written Consent Without A Meeting 3 Record Date for Stockholder Notice; Voting; Giving Consents 5 Proxies 6 List of Stockholders Entitled to Vote 6 Advance Notice Procedures 6 ARTICLE III – DIRECTORS 9 Powers 9 Number of Directors 9 Election, Qualification and Term of Office of Directors 9 Resignation and Vacancies 9 Place of Meetings; Meetings by Telephone 10 Regular Meetings 10 Special Meetings Notice 10 Quorum 10 Waiver of Notice 11 Board Action by Written Consent Without A Meeting 11 Fees and Compensation of Directors 11 Removal of Directors 11 ARTICLE IV – COMMITTEES 11 Committees of Directors 11 Committee Minutes 12 Meetings and Action of Committees 12 Executive Committee 12 ARTICLE V – OFFICERS 12 Officers 12 Subordinate Officers 12 Removal and Resignation of Officers 13 i Vacancies in Offices 13 Chairman of the Board 13 President 13 Vice Presidents 13 Secretary 13 Chief Financial Officer 14 Inspector of Election 14 Authority and Duties of Officers 15 ARTICLE VI – INDEMNITY 15 Third Party Actions 15 Actions by or in the Right of the Corporation 15 Successful Defense 16 Determination of Conduct 16 Payment of Expenses in Advance 16 Indemnity Not Exclusive 16 Insurance Indemnification 16 The Corporation 16 Employee Benefit Plans 17 Continuation of Indemnification and Advancement of Expenses 17 ARTICLE VII – RECORDS AND REPORTS 17 Maintenance and Inspection of Records 17 Inspection by Directors 17 Annual Statement to Stockholders 17 ARTICLE VIII – GENERAL MATTERS 18 Checks 18 Execution of Corporate Contracts and Instruments 18 Stock Certificates: Partly Paid Shares 18 Special Designation on Certificates 18 Lost Certificates 19 Construction: Definitions 19 Dividends 19 Fiscal Year 19 Seal 19 Transfer of Stock 19 Stock Transfer Agreements 19 Registered Stockholders 20 ARTICLE IX – AMENDMENTS 20 ARTICLE X FORUM FOR ADJUDICATION OF DISPUTES 20 ii AMENDED AND RESTATED BY-LAWS OF CYPRESS SEMICONDUCTOR CORPORATION ARTICLE I CORPORATE OFFICES 1.1 REGISTERED OFFICE The registered office of the corporation shall be in the City of Wilmington, County of New Castle, State of Delaware. The name of the registered agent of the corporation at such location is The Corporation Trust Company. 1.2 OTHER OFFICES The Board of Directors may also at any time establish other offices at any place or places where the corporation is qualified to do business. ARTICLE II MEETINGS OF STOCKHOLDERS 2.1 PLACE OF MEETINGS Meetings of stockholders shall be held at any place, within or outside the State of Delaware, designated by the Board of Directors. In the absence of any such designation, stockholders’ meetings shall be held at the registered office of the corporation required to be maintain pursuant to Section1.2. 2.2 ANNUAL MEETING The annual meeting of stockholders shall be held each year on a date and at a time designated by the Board of Directors. At the meeting, directors shall be elected and any other proper business may be transacted. 2.3 SPECIAL MEETING A special meeting of the stockholders may be called at any time by the Board of Directors, or by the chairman of the Board, or by the president , or by one or more stockholders holding shares in the aggregate entitled to cast not less than ten percent of the votes at that meeting, If a special meeting is called by any person or persons other than the Board of Directors, the request shall be in writing, specifying the time of such meeting and the general nature of the business proposed to be transacted, and shall be delivered personally or sent by registered mail or by telegraphic or other facsimile transmission to the chairman of the Board, the president, or the secretary of the corporation. No business may be transacted at such special meeting otherwise than specified in such notice. The officer receiving the request shall cause notice to be promptly given to the stockholders entitled to vote, in accordance with the provisions of Sections 2.4 and 2.5, that a meeting will be held at the time requested by the person or persons who called the meeting, not less than thirty-five (35)nor more than sixty (60)days after the receipt of the request. If the notice is not given within twenty (20)days after the receipt of the request, the person or persons requesting the meeting may give the notice. Nothing contained in this paragraph of this Section2.3 shall be construed as limiting, fixing, or affecting the time when a meeting of stockholders called by action of the Board of Directors may be held. 2.4 NOTICE OF STOCKHOLDER’S MEETINGS All notices of meetings with stockholders shall be in writing (“writing” shall include mail, telecopy, telegram, or other electronic or wireless means) and shall be sent or otherwise given in accordance with Section2.5 of these Bylaws not less than ten (10)nor more than sixty (60)days before the date of the meeting to each stockholder entitled to vote at such meeting. The notice shall specify the place, date, and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called. 2.5 MANNER OF GIVING NOTICE: AFFIDAVIT OF NOTICE Written notice of any meeting of stockholders, shall be deemed to have been given, if mailed, when deposited in the United States mail, postage prepaid, directed to the stockholder at his address as it appears on the records of the corporation, or at the time -3- sent, if sent by telecopy, telegram ore other electronic means. An affidavit of the secretary or an assistant secretary or of the transfer agent of the corporation that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. 2.6 QUORUM The holders of a majority of the stock’ issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the Certificate of Incorporation. If, however, such quorum is not present or represented at any meeting of the stockholders, then either (i)the chairman of the meeting or (ii)the stockholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting until a quorum is present or represented. 2.7 ADJOURNED MEETING; NOTICE When a meeting is adjourned to another time or place, unless these Bylaws otherwise require, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business that might have been transacted at the original meeting. If the adjournment is for more than thirty (30)days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. At such adjourned meeting at which a quorum is present or represented, any business may be transacted that might have been transacted at the meeting as originally noticed. 2.8 CONDUCT OF BUSINESS The president of the corporation shall preside as the chairman of the meeting of shareholders, or in his absence by a person designated by the Board of Directors, or, in the absence of a person so designated by the Board of Directors, by the chief financial officer, if any, or in his or her absence by the secretary, if any, or in his or her absence by a chairman chosen at the meeting by the vote of a majority in interest of the stockholders present in person or represented by proxy and entitled to vote thereat. The secretary, or in his or her absence, a person whom the chairman of the meeting shall appoint shall act as secretary of the meeting and keep a record of the proceedings thereof. The chairman of the meeting shall be entitled to make such rules or regulations for the conduct of meetings of stockholders as it shall deem necessary, appropriate or convenient. Subject to such rules and regulations of the Board of Directors, if any, the chairman of the meeting shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of such chairman, are necessary, appropriate or convenient for the proper conduct of the meeting, including, without limitation, establishing an agenda or order of business for the meeting, regulation of the manner of voting and the conduct of business, rules and procedures for maintaining order at the meeting and the safety of those present, limitations on participation in such meeting to stockholders of record of the corporation and their duly authorized and constituted proxies, and such other persons as the chairman shall permit, restrictions on entry to the meeting after the time fixed for the commencement thereof, limitations on the time allotted to questions or comments by participants and regulation of the opening and closing of the polls for balloting and matters which are to be voted on by ballot. Unless and to the extent determined by the Board of Directors or the chairman of the meeting, meetings of stockholders shall not be required to be held in accordance with rules of parliamentary procedure. 2.9 VOTING The stockholders entitled to vote at any meeting of stockholders shall be determined in accordance with the provisions of Section2.12 of these by-lays, subject to the provisions of Sections 217 and 218 of the General Corporation Law of Delaware (relating to voting rights of fiduciaries, pledgors and joint owners of stock and to voting trusts and other voting agreements). The stockholders’ vote may be by voice vote, by electronic or other wireless vote, or in writing. Except as provided in the last paragraph of this Section2.9 or as may be otherwise provided in the Certificate of Incorporation, each stockholder shall be entitled to one vote for each share of capital stock held by such stockholder. At a stockholders’ meeting at which directors are to be elected, each stockholder shall be entitled to cumulate votes (i.e., cast for any candidate a number of votes greater than the number of votes which such stockholder normally is entitled to cast) if the candidates names have been properly placed in nomination (in accordance with these Bylaws). Each holder of stock, or of any class or classes or of a series or series thereof, who elects to cumulate votes shall be entitled to as many votes as equals the number of votes which -4- (absent this provision as to cumulative voting) he would be entitled to cast for the election of directors with -respect to his shares of stock multiplied by the number of directors to be elected by him, and he may cast all of such votes for a single director or may distribute them among the number to be voted for, or for any two or more of them, as he may see fit. Any stockholder entitled to vote on any matter may vote part of the shares in favor of the proposal and refrain from voting the remaining shares or, except when the matter is the election of directors, may vote them against the proposal; but if the stockholder fails to specify the number of shares which the stockholder is voting affirmatively, it will be conclusively presumed that the stockholder’s approving vote is with respect to all shares which the stockholder is entitled to vote. For all matters other than the election of directors, except as otherwise provided by the express provisions of the law of the state of Delaware, the Certificate of Incorporation or these Bylaws, the affirmative vote of the majority of shares present in person or represented by proxy at any meeting at which a quorum is present shall be the act of the stockholders and shall be valid and binding upon the corporation. 2.10 WAIVER OF NOTICE Whenever notice is required to be given under any provision of the General Corporation Law of Delaware or of the Certificate of Incorporation or these Bylaws, a written waiver thereof, signed by the person entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders need be specified in any written waiver of notice unless so required by the Certificate of Incorporation or these Bylaws. 2.11 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING (a) Unless otherwise provided in the Certificate of Incorporation, any action required to be taken at any annual or special meeting of stockholders of the corporation, or any action that may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent in writing setting forth the action so taken, is signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted.
